Case 3:20-cv-01860-LAB-LL Document 7 Filed 12/02/20 PageID.32 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11                                               Case No. 20-cv-01860-LAB-LL
     KRISHNA JARIWALA,
12
                           Plaintiff,
13                                               ORDER OF DISMISSAL
                 vs.
14
     JEAN DOUSSET JEWELRY LLC
15
                          Defendant.
16
17         Plaintiff Krishna Jariwala filed a Notice of Dismissal pursuant to Fed. R.
18   Civ. P. 41(a)(1)(A)(i). Defendant Jean Dousset Jewelry LLC hasn’t served an
19   answer or a motion for summary judgment, so unilateral voluntary dismissal is
20   proper under that Rule. All claims in this matter are DISMISSED WITH
21   PREJUDICE. The Clerk is directed to close the case.
22         IT IS SO ORDERED.
23   Dated: December 2, 2020
24                                         Hon. Larry Alan Burns
25                                         Chief United States District Judge
26
27
28

                                                                          20cv1860-LAB-LL
